—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Zoning Appeals of the Town of Brookhaven, which, after a hearing, granted the application of T & S Builders, Inc., for an area variance, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Berler, J.), dated September 25, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The determination of the respondent Board of Zoning Appeals of the Town of Brookhaven was rendered after reviewing environmental considerations, and balancing the factors enumerated in Town Law § 267-b (3) (see, Matter of Sasso v Osgood, 86 NY2d 374). The determination was supported by substantial evidence, and was not arbitrary, capricious, illegal, or an abuse of discretion (see, Matter of Allt v Zoning Bd. of Appeals, 255 AD2d 311; Matter of Feldi v Amster, 250 AD2d 612). Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.